DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed on 6/22/2021. Claims 1-14 and 24-32 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the Application function" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10, 12-13, 24-27, and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Pub. No. 2012/0269182) in view of Nandlall et al. (US Pub. No. 2014/0259012).
Regarding claim 1, Walker discloses an apparatus comprising:
	a memory (paragraphs 24 and 70); and
	processing circuitry (paragraphs 24 and 70) in communication with the memory, wherein the apparatus is comprised in a control plane device (figure 2 PCRF 36, figure 7 PCRF) configured to operate within packet network core connected to a user equipment (UE) via a radio access network (see figures 2 and 7), wherein the processing circuitry is arranged to:
	identify a first service flow event trigger associated with a first packet data unit
(PDU) session (paragraphs 61 and 66: at some point, the PCRF determines that communications with UE 520 should be switched to a new PDN SAE GW);
	process a path reselection for the first PDU session in response to the first service flow event trigger, wherein the path reselection determines a new gateway for 
	initiate transmission of a routing update to the new gateway in response to the path reselection (figure 7 step 206: paragraph 61).
	Walker does not teach initiate transmission of a change notification to an Application Server (AS) controller associated with the first PDU session in response to the path reselection.
	However, in the same field of endeavor, Nandlall discloses a PCRF notifies a SDN controller new UE and policy (figure 5 steps 123-124; paragraph 82),
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Walker initiate transmission of a change notification to an Application Server (AS) controller associated with the first PDU session in response to the path reselection.
	The motivation would have been to notify network controller about subscriber’s policy (QoS, bandwidth, latency, etc.) (paragraph 82).

	Claim 13 is rejected similar as claim 1 above. Walker further teaches non-transitory computer readable storage medium (paragraph 70) and load balancing or mobility event (paragraph 58).
	
Claims 24 and 30 is rejected similarly as claim 1 above. Walker does not teach but Nandlall discloses a SDN controller (figure 5 SDN Ctl 120; paragraph 81). Therefore, it would have been obvious to one with ordinary skill in the before the 
 
	Regarding claims 2 and 26, all limitations of claims 1 and 24 are disclosed above. Walker further teaches the memory is configured to store an identifier associated with the first PDU session (figure 7 step 206); and wherein the first service flow event trigger comprises a load balancing event (paragraph 58: old PDN gateway is overly taxed).
Regarding claims 3 and 27, all limitations of claims 1 and 24 are disclosed above. Walker further teaches the first service flow event trigger comprises a user equipment mobility event (paragraph 58: changing in access of UE).
Regarding claim 5, all limitations of claim 1 are disclosed above. Walker further teaches process a PDU session establishment request from a first user equipment (UE); and initiate establishment of the first PDU session using a first gateway in response to the PDU session establishment request prior to receipt of the first service flow event trigger (figures 4 and 6: paragraphs 39 and 41).
Regarding claim 6, all limitations of claim 5 are disclosed above. Walker further teaches wherein the processing circuitry is further arranged to initiate establishment of a second PDU session for the first UE (see figure 6: UE changes to non-3gpp access and triggers a new attach procedure).
Regarding claim 7, all limitations of claim 5 are disclosed above. Walker further teaches wherein the processing circuitry further manages internet protocol (IP) address 
Regarding claims 10 and 29, all limitations of claims 1 and 24 are disclosed above. Walker further teaches wherein the first service flow event trigger comprises a gateway failure event (paragraph 58: offline).
Regarding claim 12, all limitations of claim 1 are disclosed above. Walker further teaches wherein the processing circuitry is configured as part of baseband circuitry of the apparatus (paragraph 24 and 70). Walker does not teach but Nandlall discloses an antenna configured to transmit a routing update to the new gateway; and radio frequency (RF) circuitry coupling the processing circuitry to the antenna (figure 2 and paragraph 45). Therefore, it would have been obvious to one with ordinary skill in the art to implement in Walker an antenna configured to transmit a routing update to the new gateway; and radio frequency (RF) circuitry coupling the processing circuitry to the antenna. The motivation would have been for wireless communication.
Regarding claims 25, 31, and 32, all limitations of claims 24, 30, and 1 are disclosed above. Walker does not teach but Nandlall discloses further teaches the change notification to the Application function is transmitted via an interworking function (figure 5 step 124; paragraph 82),
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Walker further teaches the change notification to the Application function is transmitted via an interworking function.
	The motivation would have been to notify network controller about subscriber’s policy (QoS, bandwidth, latency, etc.) (paragraph 82).

Claims 4 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Pub. No. 2012/0269182) in view of Nandlall et al. (US Pub. No. 2014/0259012) in view of Yao et al. (US Pub. No. 2017/0026273).
Regarding claims 4 and 28, all limitations of claims 1 and 24 are disclosed above. Walker does not teach but Yao discloses wherein the first service flow event trigger comprises receipt of a path reselection request from the AS controller (paragraph 117: SDN controller causes change of routing gateway).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Walker the first service flow event trigger comprises receipt of a path reselection request from the AS controller.
The motivation would have been for centralized control.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Pub. No. 2012/0269182) in view of Nandlall et al. (US Pub. No. 2014/0259012) in view of Enomoto et al. (US Pub. No. 2018/0167854).
Regarding claim 8, all limitations of claim 5 are disclosed above. Walker further teaches configure a set of routing policies on at least the new gateway prior to receipt of the first service flow event trigger (see figure 6 step 203 or 204: paragraphs 43, 49 and 50: first gateway is configured as part of attach procedure). 
Walker does not discloses but Enomoto teaches configure a set of routing policies on at least the new gateway prior to receipt of the first service flow event trigger (see figure 5a, both gateways are configured with routing policy to handle routing for perspective eNBs before the switch).

The motivation would have been for resource optimization of using existing functioning gateway.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Pub. No. 2012/0269182) in view of Nandlall et al. (US Pub. No. 2014/0259012) in view of Yao et al. (US Pub. No. 2017/0026273) in view of Mathieu et al. (US Pub. No. 2013/0122879).
Regarding claim 9, all limitations of claim 1 are disclosed above. Walker does not teach but Mathieu discloses process a change notification from the AS controller indicating reallocation of the first PDU session from a first application server to a second application server: and wherein the routing update to the new gateway further comprises the change notification (abstract).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Walker process a change notification from the AS controller indicating reallocation of the first PDU session from a first application server to a second application server: and wherein the routing update to the new gateway further comprises the change notification.
The motivation would have been for corresponding server gateway communication.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Pub. No. 2012/0269182) in view of Nandlall et al. (US Pub. No. 2014/0259012) in view of Kotecha (US Pub. No. 2015/0208306).
Regarding claim 11, all limitations of claim 1 are disclosed above. Walker does not teach but Kotecha discloses wherein the first service flow event trigger comprises a quality of service latency trigger associated with a mission-critical latency threshold (claim 20: latency threshold triggers a handover).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Walker the first service flow event trigger comprises a quality of service latency trigger associated with a mission-critical latency threshold.
The motivation would have been for better service.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Pub. No. 2012/0269182) in view of Nandlall et al. (US Pub. No. 2014/0259012) in view of Jeong et al. (US Pub. No. 2017/0257726).
Regarding claim 14, all limitations of claim 13 are disclosed above. Walker further teaches change notification for the SCS includes a service identifier (ID), a flow ID, to be used to identify a mobile termination (MT) for the first service flow of the UE (figure 7 step 206). Walker does not teach a temporary mobile device ID. However, in the same field of handover/switching, Jeong discloses a temporary mobile device ID (paragraph 159: handover ID maybe a temporary ID of device 1).

The motivation would have been for a handover (ID).
Response to Arguments
Applicant’s arguments, see Remark, filed 6/22/2021, with respect to 35 U.S.C. 112(a) rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 24-29 has been withdrawn. 
Applicant’s arguments, see Remark, filed 6/22/2021, with respect to 35 U.S.C. 112(d) rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(d) rejection of claim 15 has been withdrawn. 
Applicant’s arguments, see Remark, filed 6/22/2021, with respect to 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 13-14 has been withdrawn. 
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive. 
In pages 10-12 of Remark, the Applicant argues that Nandall fails to teach “initiate transmission of a change notification to an Application Server (AS) controller associated with the first PDU session in response to the path reselection.” In particular, the Applicant argues that Nandall teaches initial binding sequence and not the claimed “change notification.” Examiner respectfully disagrees.
Nandall’s paragraph 82 discloses a new UE session request with its associated policy propagating through a network. This request causes a change in the network, 
In pages 12-13 of Remark, regarding claims 25, 31, and 32, the Applicant argues that Nandall fails to teach “the change notification to the Application function is transmitted via an interworking function.” Examiner respectfully disagrees.
Interworking or interworking function, according to Merriam-Webster dictionary, is “the state or an instance of two or more things working with or being made to work with each other.” Since Nandall’s figure 5 step 124 and paragraph 82 teaches the PRCF and SDN controller working/communicating together, under broadest reasonable interpretation, Nandall is determined to teach the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rahman et al. (US Pub. No. 2002/0160748) discloses SDN node with IWF function to interact with other networks.
Jeon et al. (US Pub. No. 2016/0374095) teaches an SDN controller may acquire characteristic information of the traffic by interworking with a PCRF.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             


/FARUK HAMZA/           Supervisory Patent Examiner, Art Unit 2466